         Case 5:21-cv-00147-OLG Document 12 Filed 04/13/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


TERRISA DRAKE,                                  §
                                                §
                  Plaintiff,                    §                SA-21-CV-00147-OLG
                                                §
vs.                                             §
                                                §
COLLECTECH DIVERSIFIED, INC.,                   §
LUBBOCK POWER & LIGHT,                          §
                                                §
                  Defendants.                   §

                   ORDER RETURNING CASE TO DISTRICT COURT

       On this day, the undersigned issued a Report and Recommendation recommending that

the District Court dismiss this case for want of prosecution. Accordingly, all matters referred to

the Magistrate Judge have been considered and acted upon.

       IT IS THEREFORE ORDERED that the above-entitled and numbered case is

RETURNED to the District Court for all purposes.

       SIGNED this 13th day of April, 2021.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                                1
